department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division release number release date uil date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia dear this is a final adverse determination_letter as to o’s exempt status under sec_501 of the internal_revenue_code recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked effective date for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes you operate for the benefit of private interests and your net_earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication department of the treasury internal_revenue_service tege eo examinations tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication report of examination letter catalog number 34809f 886-a f rev january explanation of items tax identification_number year period ended name of taxpayer facts the o was incorporated in the state of s on organized and operated exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code the corporation shall instruct individuals primarily minority youth to develop and improve their capabilities in the game golf through clinics workshops lessons and seminars using sites at schools playgrounds municipal golf courses parks or other recreation areas the corporation shall also provide worthy or needy minority youth with such resources as are available to develop or enhance their opportunities for education and improvement through scholarships or otherwise using grants loans or other subsidies the organization was the o received exemption from income_tax on date organization was not a private_foundation because it was an organization described in sec_509 and sec_170 it was determined that the the organization signed an agreement with the c1 to become a chapter of p on p is a division of c1 and social strata particularly young people who otherwise may not have an opportunity to learn and play the game by creating facilities and programs at selected sites nationally and internationally p is a program to make golf more accessible to people of all diversities d is the president of the organization downs g g isa located in s target greens telephone acres of land at the g to the organization on x1 __-- received grants from the range distance signs are numbered so that they can be read from both d donated the c1 and c2 to build a driving range practice putting green and chipping green on this __ acres he donated the driving range has sand traps poles for lighting the contract to build the driving range target green putting green and chipping green was signed on x2 the construction was started in x3 and completed in x4 directions the golf course customers and on the south end there are hitting stations the pavilion was built on golf course property with the organization’s funds the hitting stations are metal dividers where one can stand and hit practice balls on the range the south end is used for children’s activities the dividers are portable when arrived for the audit there was no hitting stations on the south end the golf course workers set them up while was touring the facilities on the north end of the range he built a pavilion and hitting stations for use of in the application_for exemption he stated that the ghada__ commercial driving range and club house not have a driving range driving range the golf course does d stated the golf course patrons drive bails on the foundations no payments are made to the organization for_the_use_of the driving range hole golf course and a form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january explanation of items name of taxpayer tax identification_number year period ended practice putting green or chipping green g billed the organization dollar_figure expenses see attached for access to facilities instruction fees and tournament bank transfers were made to g and a for dollar_figure see attached documents g issued statements to the organization for access to g facilities from through this was before g’s facilities were built wv in the application_for exemption d said his g would not use the organization's equipment or capital improvements unless a fail rental value has been established and paid payments were ever made for the use o’s facilities instead his g billed the organization for access expenses none of these expenses could be substantiated g also billed the organization for access instruction fees and tournament no when applying for exemption d stated that there will be no zero fees charged to the exempt_organization for_the_use_of g to carry on these activities he also stated g is an 18-hole golf course with commercial driving range and club house set up for a profit making company he stated there are not any leases or agreements between the two organizations because there are not any fees or other charges between the two organizations participants in the program are charge an annual registration fee of dollar_figure that they started charging the fees in he stated that the kids use the driving range and the golf course for free and dollar_figure if kids come out on their own to play they have to pay dollar_figure per year d stated holes holes for for b stated that the golf course was only open for3 weeks in were burned due to greens keeper error -_-_-s of because the greens d purchased property insurance from insurance_companies for his for profit company under the name of o see attached documentation d was commingling funds of the organization with his for-profit businesses a and g transferred workpapers attached to g _ to his personal account and dollar_figure ‘tothe a in see d law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january name of taxpayer tax identification_number year period ended explanation of items sec_1_501_c_3_-1 distribution of earnings an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 private_shareholder_or_individual defined the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest in a h nittler and dorothy l nittler et al v commissioner 39_tcm_422 the court upheld the denial of tax exempt status to both a corporation and a_trust which were found to have served the business and private interest of their creators rather than any public interest specified in code sec_501 in john marshall law school and john marshall university v the united_states u s t c ct c1 the court found that the commissioner acted properly in revoking exemption under sec_501 on the grounds of inurement to the controlling officers and their families in 73_tc_196 the court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative governments position is the founder and president of the _ - - -- - is also the owner of received a benefit from the use of the organizations property and income wow taxpayers position b indicated that they will agree to the revocation of the exempt status conclusions form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january explanation of items name of taxpayer year period ended tax identification_number o no longer qualifies for exemption under sec_501 of the code therefore your exempt status under sec_501 of the internal_revenue_code should be revoked effective date we offered you an informal conference with the case manager however you declined to hold this conference should this revocation be upheld you are required to file form_1120 for the tax periods after date whether or not you have taxable_income form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january tax identification_number year period ended name of taxpayer explanation of items form 886-a rev department of the treasury -- internal_revenue_service page of
